Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16694904 filed on November 25, 2019.
Claims 1 – 20 are currently pending, and have been examined.

Claim Interpretation
Regarding Claim 8, Examiner notes that the following limitation: “A non-transitory computer-readable storage medium having instructions … when executed cause a computer system to perform …:” is an intended use of “computer system”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 15, Examiner notes that the following limitation: “one or more processors to: receive a device identifier (ID) …; utilize the device ID …; provide the user specific information …; utilize, via the credit path engine, …; and provide, from the credit path engine and to computing device of the user, …” is an intended use of “processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 16, Examiner notes that the following limitation: “one or more processors to: utilize the device ID to perform
Regarding Claim 17, Examiner notes that the following limitation: “one or more processors to: perform a secondary source database search …” is an intended use of “processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 18, Examiner notes that the following limitation: “one or more processors to: utilizing a confidence factor threshold to validate …” is an intended use of “processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 19, Examiner notes that the following limitation: “one or more processors to: perform a device fraud risk …; and add a result of the device fraud risk assessment to the user …” is an intended use of “processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 20, Examiner notes that the following limitation: “one or more processors to: perform an IP fraud risk assessment …; and add a result of the IP fraud risk assessment to the user …” is an intended use of “processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation - Optional Language
Claims 3, 10, and 17 recite the limitation: “… if no user specific information is found during said proprietary database search, …: performing a secondary source database search for the user specific information.” This limitation states an action of “performing a secondary source database search for the user specific information” to be carried out after “no user specific information is found during said proprietary database search.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a claim 3, it can be logically determined that it is possible that user specific information is found during said proprietary database search. These actions in these instances are not defined. Therefore, because the claims fail to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Objections










Claim 1 is objected to because of the following informalities:
Line 10, “providing, from the credit path engine to the computing device of the user, …” should read “providing, from the credit path engine and to the computing device of the user, …” to be consistent with the claim language for claims 8 and 15 for the same limitation.
Claim 18 is objected to because of the following informalities:
Line 3, “utilizing a confidence factor threshold …” should read “utilize a confidence factor threshold …” 

Specification














The disclosure is objected to because of the following informalities: 
Paragraph [00240], line 1, Examiner is unable to find reference 1100 in "non-volatile memory 1100” in system 1000 of FIG. 10. See MPEP § 608.02 (V) (p) (5).
Paragraph [00240], line 3, Examiner is unable to find reference 1102 in "data storage unit 1102" in system 1000 of FIG. 10. See MPEP § 608.02 (V) (p) (5).
Paragraph [00240], lines 8-9, Examiner is unable to find reference 1106 in "cursor control device 1106" in computer system 1000 of FIG. 10. See MPEP § 608.02 (V) (p) (5).
Paragraph [00240], line 12, Examiner is unable to find reference 1108 in "display device 1108" in computer system 1000 of FIG. 10. See MPEP § 608.02 (V) (p) (5).
Paragraph [00240], lines 1 and 3, specification recites system 1000 and in lines 5 and 8, specification recites computer system 1000. Terminology needs to be consistent on whether there are two systems or the same system. Examiner is interpreting as the same system to further prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
















Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “customer acquisition without initially receiving personally identifiable information (PII).”
Claim 1 is directed to the abstract idea of “applying for and obtaining a new credit account” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Claim 1 recites “receiving, …, a device identifier (ID) …; utilizing, …, the device ID to obtain a user specific information; providing, …, the user specific information …; utilizing, …, the user specific information for a credit screen; and providing, …, a prescribed credit path for the user.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computing device”, “a credit path engine”, “a non-transitory computer readable medium”, “a display”, “a memory”, and “one or more processors” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “applying for and obtaining a new credit account.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “applying for and obtaining a new credit account” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-7, 9-14, and 16-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “applying for and obtaining a new credit account.”
Hence, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Not in the Specification
Claims 7 and 14, lines 3-4 recite “providing a credit limit approximation to a prequalification offer; and providing a credit limit approximation to a preapproved offer.” Giving the language its broadest reasonable interpretation, the limitations read on making available a close in value or amount, but not precise, credit limit for a prequalification offer and/or a preapproved offer. However, this is not supported by the specification, [00231], in regards to “providing a credit limit approximation to a prequalification offer; and providing a credit limit approximation to a preapproved offer.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Lack of Algorithm
Claim 1, line 2, recites “receiving, at a provider’s computing device, a device identifier (ID) …;” line 5 recites “utilizing, at the provider’s computing device, the device ID ...,” line 7 recites “providing, via the provider’s computing device, the user specific information …;” line 9 recites “utilizing, at the credit path engine, the user specific information …;” and line 10 recites “providing
Claim 2, line 3, recites “utilizing the device ID to perform a proprietary database search …” However, the specification, [0073]-[0078], [0080], and [00113], does not provide details on what the limitation, “utilizing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “utilizing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 3, line 3, recites “performing a secondary source database search …” However, the specification, [0080]-[0082], and [00115], does not provide details on what the limitation, “performing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 4, line 2, recites “utilizing a confidence factor threshold to validate said specific information, …” However, the specification, [0077], [00114]-[00115], and [00117] does not provide details on what the limitation, “utilizing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “utilizing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 5, line 2, recites “performing a device fraud risk assessment …;”  and line 3, recites “adding a result of the device fraud risk assessment …” However, the specification, [00135], [00137], [00141], [00144]-[00145], [00147]-[00148] and [00207], does not provide details on what the limitations, “performing and adding”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “performing and adding” must be described with 
Claim 6, line 2, recites “performing an IP fraud risk assessment …;”  and line 3, recites “adding a result of the IP fraud risk assessment …” However, the specification, [00158] and [00219], does not provide details on what the limitations, “performing and adding”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing and adding” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 7, line 3, recites “providing a credit limit approximation …;” and line 4, recites “providing a credit limit approximation …” However, the specification, [00231], does not provide details on what the limitation, “providing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “providing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Hybrid Claim
Claim 8 is a non-transitory computer-readable storage medium claim, yet recites “A non-transitory computer-readable storage medium having instructions …when executed cause a computer system to perform a method …, the method comprising:” As claim 8 recites both a non-transitory computer-readable storage medium and the method for using the non-transitory computer-readable storage medium, it  does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b).  (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Unclear Scope
Claim 8 recites “receiving , at the provider’s computing device, a device identifier (ID) …; utilizing, at the provider’s computing device, the device ID …; providing, via the provider’s computing device, the user specific information …; utilizing, at the credit path engine, the user specific information …; providing, from the credit path engine and to the computing device of the user, …” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [0053], [0055], [0057], [0085], [0088], and [00219] (receiving , at the provider’s computing device, a device identifier (ID) …; utilizing, at the provider’s computing device, the device ID …; providing, via the provider’s computing device, the user specific information …; utilizing, at the credit path engine, the user specific information …; providing, from the credit path engine and to 
Claim 9 recites “utilizing the device ID to perform a proprietary database search …” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [0080] and [00113] (utilizing the device ID to perform a proprietary database search …) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
Claim 10 recites “performing a secondary source database search …” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [0073] and [00115] (performing a secondary source database search …) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
Claim 11 recites “utilizing a confidence factor threshold to validate  …” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [0077], [00114]-[00115], and [00117] (utilizing a confidence factor threshold to validate  …) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
Claim 12 recites “performing a device fraud risk assessment …; adding a result of the device fraud risk assessment …” The computer system is described as in FIG. 10 and performing a device fraud risk assessment …; adding a result of the device fraud risk assessment …) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
Claim 13 recites “performing an IP fraud risk assessment …; adding a result of the IP fraud risk assessment …” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [00158] and [00219] (performing an IP fraud risk assessment …; adding a result of the IP fraud risk assessment …) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
Claim 14 recites “providing a credit limit approximation to a prequalification offer; and providing a credit limit approximation to a preapproved offer.” The computer system is described as in FIG. 10 and specification [00238]-[00244], and a computing device is described as in FIG. 1B and [0044], however, in specification [00231] and [00232] (providing a credit limit approximation to a prequalification offer; and  providing a credit limit approximation to a preapproved offer.) It is not clear whether one or more processors, as being claimed, or a system combination of processors, computer system, and provider’s computing device are carrying out the claimed functions.
For claims 8-14 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d 
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”
For claims 8-14 above, see also MPEP § 2161.01 (I), for example: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described 
See MPEP §§ 2163.02 and 2181, subsection IV” and “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."

Claim Rejections - 35 USC § 103



































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Billman et al (U. S. Patent Application Publication No. 20190043126 A1), herein referred to as Billman, and in view of Koltnow et al (U. S. Patent Application Publication No. 20180053252 A1), herein referred to as Koltnow.
Claims 1, 8, and 15
Billman teaches a method for customer acquisition without initially receiving personally identifiable   information (PII), the method comprising: receiving, at a provider's computing device, a device identifier (ID) associated with a computing device of a user; (FIG. 1A and 1B, and [0034], [0045], and [0052])

utilizing, at the provider's computing device, the device ID to obtain a user specific information; (FIG. 1A and 1B, and [0034], [0045], and [0052])

a non-transitory computer-readable storage medium having instructions embodied 
therein that when executed cause a computer system to perform a method for customer acquisition without initially receiving personally identifiable information (PII), the method comprising: (FIG. 5, and [0110])

a system comprising: a display;  (FIG. 5, and [0041] and [0113]-[0114])

a memory; and (FIG. 5, and [0041], [0112]-[0113], and [0116])

one or more processors to: (FIG. 5, and [0112]-[0113])

Billman does not teach, however, Koltnow teaches providing, via the provider's computing device, the user specific information to a credit path engine;
(FIG. 2B, and [0071])

(FIG. 2A, and [0035] and [0073])

providing, from the credit path engine to the computing device of the user, a prescribed credit path for the user.  (FIG. 2A, 3A, and 3C, and [0076]-[0077])

Koltnow teaches mobile credit acquisition with form population. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include mobile credit acquisition with form population, as in Koltnow, to improve and/or enhance the technology for using position location information to pre-populate and verify information on a credit application, as in Billman, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references identifying and providing content to specifically and dynamically identified mobile devices, by using mobile device location history to identify an individual and provide content, such as an offer of credit to the identified individual. Once a user is uniquely identified, the system and the methods may also collect personal information that may be used to determine whether an offer for credit should be provided to the user, such as from credit data of the user, and generate the offer of credit for transmission to the user, such as in real time while the user is at a location where the credit may be used.


Claims 2, 9, and 16
Billman and Koltnow disclose the limitations of Claims 1, 8, and 15. 
Koltnow does not teach, however, Billman teaches the method of Claim 1, wherein said obtaining the user specific information comprises: utilizing the device ID to perform a proprietary database search for the user specific information.
 (FIG. 1B, and [0042] and [0047]-[0048])

Claims 3, 10, and 17 
Billman and Koltnow disclose the limitations of Claims 1-2, 8-9, and 15-16. 
Koltnow does not teach, however, Billman teaches the method of Claim 2, wherein if no user specific information is found during said   proprietary database search, said obtaining the user specific information further comprises: performing a secondary source database search for the user specific information. 
(FIG. 1B, and [0042] and [0052]-[0048])

Claims 4, 11, and 18 
Billman and Koltnow disclose the limitations of Claims 1, 8, and 15. 
Koltnow does not teach, however, Billman teaches the method of Claim 1, further comprising: utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is retained in the user specific information. ([0051])

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Billman et al (U. S. Patent Application Publication No. 20190043126 A1), herein referred to as Billman, in view of Koltnow et al (U. S. Patent Application Publication No. 20180053252 A1), herein referred to as Koltnow, and in further view of Anderson et al (U. S. Patent Application Publication No. 20200286168 A1), herein referred to as Anderson.

Claims 5, 12, and 19 
Billman and Koltnow disclose the limitations of Claims 1, 8, and 15. 
Billman and Koltnow do not teach, however, Anderson teaches the method of Claim 1, further comprising: performing a device fraud risk assessment based on the device ID; and  (FIG. 3A, and [0063], [0065], [0077], and [0106])

adding a result of the device fraud risk assessment to the user specific information.
(FIG. 5, and [0142]-[0143])

Anderson teaches two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include two device authentication for a credit application, as in Anderson; and to include mobile credit acquisition with form population, as in Koltnow, to improve and/or enhance the technology for using position location information to pre-populate and verify information on a credit application, as in Billman, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been 

Claims 6, 13, and 20 
Billman and Koltnow disclose the limitations of Claims 1, 8, 15, and 19. 
Billman and Koltnow do not teach, however, Anderson teaches the method of Claim 1, further comprising: performing an IP fraud risk assessment based on an IP address associated with the device ID; and  (FIG. 3A, and [0064], [0077], and [0106])

adding a result of the IP fraud risk assessment to the user specific information.
(FIG. 5, and [0142]-[0143])

Anderson teaches two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include two device authentication for a credit application, as in Anderson; and to include mobile credit acquisition with form population, as in Koltnow, to improve and/or enhance the technology for using position location information to pre-populate and verify information on a credit application, as in Billman, because it would amount to combining 

Claims 7 and 14
Billman and Koltnow disclose the limitations of Claims 1 and 8. 
Billman and Koltnow do not teach, however, Anderson teaches the method of Claim 1, wherein the prescribed credit path for the user further comprises: providing a credit limit approximation to a prequalification offer; and  
(FIG. 3A and 4F, and [0129], [0158] and [0161])

providing a credit limit approximation to a preapproved offer. 
(FIG. 3A and 4F, and [0129], [0157])

Anderson teaches two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to Koltnow, to improve and/or enhance the technology for using position location information to pre-populate and verify information on a credit application, as in Billman, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the systems and methods to provide multiple offers for which the authenticated user is prequalified and/or preapproved, rather than just a single particular offer. In the context of credit card offers, the identification of multiple offers that are sorted to identify the prequalified and/or preapproved offers with the most advantageous terms, the user is given the opportunity to filter the prequalified and/or preapproved offers and to identify a particular offer for which the user would like to complete an application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Yin et al (U. S. Patent Application Publication No. 20180060546 A1) – Disambiguation and Authentication of Device Users



Yin recites features for efficiently and accurately identifying a user of an electronic device with limited user interaction. The features include receiving a mobile device identifier from the mobile device. The features include transmitting the mobile device identifier to a service provider associated with the mobile device. The features include receiving information Yin not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you 

/STEVEN R CHISM/Examiner, Art Unit 3692        

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692